Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 1 of 9 PageID #: 3046




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  ECB USA, INC., ATLANTIC VENTURES )
  CORP., and G.I.E. C2B,                      )
                                              )
          Plaintiffs,                         )
                                              )
          v.                                  )        Civil Action No. 19-731-RGA-CJB
                                              )
  SAVENCIA, S.A. and ZAUSNER FOODS )
  CORP., on behalf of itself and as successor )
  in interest to ZNHC, INC.,                  )
                                              )
          Defendants.                         )

                                     MEMORANDUM ORDER

            Pending before the Court is Defendants Savencia S.A. (“Savencia”) and Zausner Food

  Corp.’s (“Zausner,” and collectively, “Defendants”) motion for sanctions filed pursuant to

  Federal Rule of Civil Procedure 11 (“Motion”). (D.I. 86) Plaintiffs ECB USA, Inc. (“ECB”),

  Atlantic Ventures Corp. (“Atlantic Ventures”) and G.I.E. C2B (collectively, “Plaintiffs”) oppose

  the Motion. For the reasons set forth below, the Court DENIES the Motion in the manner set out

  herein.

  I.        BACKGROUND

            The Court incorporates by reference and assumes familiarity with the factual background

  and procedural history of this case, which is set out in the Court’s July 10, 2020 Report and

  Recommendation. (D.I. 135 (“July 10 R&R”)) By way of brief background, Plaintiffs’ claims

  in this action relate to a transaction executed in 2014-15, wherein Plaintiffs ECB and Atlantic

  Ventures purchased Defendants’ subsidiary Schratter Foods, Inc. (“Schratter”) pursuant to the

  terms of a Stock Purchase Agreement (“SPA”). (D.I. 77 (“FAC”) at ¶¶ 19, 38; see also id., ex. 1

  (“SPA”)) In the operative First Amended Complaint (“FAC”), Plaintiffs allege that Defendants
Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 2 of 9 PageID #: 3047




  breached the SPA, committed various forms of fraud prior to and after the purchase, and assisted

  others in breaching fiduciary duties owed to Plaintiffs prior to and after the purchase.

            Defendants filed the Motion on October 7, 2019, (D.I. 86), along with respective motions

  seeking to dismiss the FAC against them (the “motions to dismiss”), (D.I. 82; D.I. 84). Briefing

  on the Motion was completed on October 28, 2019. (D.I. 91) United States District Judge

  Richard G. Andrews referred the Motion (along with the motions to dismiss) to the Court for

  resolution on January 2, 2020, (D.I. 100), and later referred this case to the Court for all purposes

  up through and including dispositive motions, (D.I. 118). The Court heard oral argument on the

  Motion and the motions to dismiss by videoconference on June 5, 2020. (D.I. 133 (hereafter,

  “Tr.”))

  II.       STANDARD OF REVIEW

            Rule 11(b)(1) explains that by presenting to the court a pleading, motion or other paper,

  counsel is certifying that to the “best of the person’s knowledge, information, and belief, formed

  after an inquiry reasonable under the circumstances[,]” inter alia, that the filing is “not being

  presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly

  increase the cost of litigation[,]” that the claims, defenses and other legal contentions therein are

  “warranted by existing law or by a nonfrivolous argument” for altering that law and that “the

  factual contentions [therein] have evidentiary support[.]” Fed. R. Civ. P. 11(b)(1). Rule 11

  provides that a court may issue sanctions on an attorney, law firm or party if, after notice and a

  reasonable opportunity to respond, it determines that the Rule has been violated. Fed. R. Civ. P.

  11(c); Loving v. Pirelli Cable Corp., 11 F. Supp. 2d 480, 486 (D. Del. 1998).

            The United States Court of Appeals for the Third Circuit has described the legal standard

  for Rule 11 sanctions as “stringent” because such sanctions: “1) are in derogation of the general



                                                     2
Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 3 of 9 PageID #: 3048




  American policy of encouraging resort to the courts for peaceful resolution of disputes[,] 2) tend

  to spawn satellite litigation counter-productive to efficient disposition of cases[,] and 3) increase

  tensions among the litigating bar and between the bench and the bar.” Doering v. Union Cnty.

  Bd. of Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988) (internal quotation marks, citations

  and alterations omitted). Accordingly, Rule 11 should be interpreted “to prescribe sanctions,

  including fees, only in the exceptional circumstance . . . where a claim or motion is patently

  unmeritorious or frivolous.” Id. (internal quotation marks and citations omitted); see also

  Gaiardo v. Ethyl Corp., 835 F.2d 479, 483 (3d Cir. 1987).

  III.   DISCUSSION

         In their Motion, Defendants proposed three grounds for Rule 11 sanctions—that is, three

  examples of Plaintiffs’ sanctionable arguments and/or litigation conduct. (D.I. 87 at 2-3) These

  included: (1) Plaintiffs’ insistence that there was personal jurisdiction in this Court over

  Savencia, (D.I. 87 at 7-10; D.I. 91 at 2-6); (2) Plaintiffs’ refusal to withdraw “[p]atently [t]ime-

  [b]arred [c]laims[,]” (D.I. 87 at 10-13 (emphasis omitted); D.I. 91 at 7-10); and (3) that

  Plaintiffs’ conspiracy claims in Counts VIII and IX of the FAC are tactical and frivolous, (D.I.

  87 at 13-15; D.I. 91 at 10). Defendants argue that Plaintiffs’ counsel’s refusal to withdraw the

  FAC after being provided with notice of its frivolous nature warrants Rule 11 sanctions, in the

  form of: (1) dismissal of nearly the entirety of the instant suit and (2) awarding Defendants their

  attorneys’ fees and costs incurred in connection with the Motion. (D.I. 87 at 15-17) 1




         1
                  Defendants seek dismissal via this Motion of every claim in the FAC other than
  Count I’s allegation of breach of contract premised on alleged violations of Articles III.1 and
  III.11 of the SPA. (D.I. 87 at 17)


                                                    3
Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 4 of 9 PageID #: 3049




         As to the first basis for proposed sanctions—Plaintiffs’ allegation that there is personal

  jurisdiction over Savencia in this Court—the Motion is denied. In the July 10 R&R, the Court

  agreed with Plaintiffs that there is personal jurisdiction over Savencia here, in that by seeking

  transfer of the case to this Court pursuant to 28 U.S.C. § 1404(a), Savencia impliedly consented

  to personal jurisdiction in this Court. (July 10 R&R at 12-21) The Court cannot find frivolous a

  legal theory that has actually prevailed here (and that has prevailed in other courts when

  presented under similar circumstances). 2

         Similarly, with regard to the third proposed basis for sanctions—the alleged frivolous

  nature of Plaintiffs’ conspiracy claims—the Motion is denied. In the FAC, Plaintiffs bring two

  counts for conspiracy against Defendants: Count VIII for conspiracy to commit breach of

  fiduciary duty, (D.I. 77 at ¶¶ 89-93), and Count IX for conspiracy to commit constructive fraud,

  (id. at ¶¶ 94-99). In their motions to dismiss, Defendants argued several grounds for dismissal of

  these claims. (See July 10 R&R at 44) But in the instant Motion, they focus on only one, the

  “intra-corporate conspiracy” doctrine, (D.I. 87 at 13-15; D.I. 91 at 10), which states that a

  company cannot conspire with its subsidiaries, agents or employees, see Developmental Techs.,

  LLC v. Mitsui Chems., Inc., Case No. 8:18-cv-1582-T-27TGW, 2019 WL 1598808, at *6-7

  (M.D. Fla. Apr. 15, 2019); Mancinelli v. Davis, 217 So. 3d 1034, 1036 (Fla. Dist. Ct. App.

  2017). Defendants’ Rule 11 argument is that in Count VIII and Count IX, Plaintiffs are alleging

  just this—that Defendants did either conspire with each other, or, inter alia, that they conspired




         2
                 See Lockett v. Pinnacle Entm’t, Inc., Case No. 19-00358-CV-W-GAF, 2019 WL
  4296492, at *4-7 (W.D. Mo. Sept. 10, 2019); cf. Orbis Opportunity Fund, LP v. Boyer, Civil
  Action No. 20-cv-40-RGA, 2020 WL 3060368, at *3-4 (D. Del. June 9, 2020); Bruce Lee
  Enters., LLC v. A.V.E.L.A., Inc., No. 10 Civ. 2333(LTS), 2011 WL 1327137, at *3 (S.D.N.Y.
  Mar. 31, 2011).

                                                   4
Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 5 of 9 PageID #: 3050




  with Alain Voss, Schratter’s President and Chief Executive Officer (i.e., Defendants’ employee).

  (D.I. 87 at 13-15; D.I. 91 at 10) 3

          The Court disagrees. The allegation in these counts is clearly that both Defendants

  conspired with Mr. Voss. (FAC at ¶¶ 89-99; see also id. at ¶¶ 20-23) Yet as Plaintiffs point out,

  to the extent that these Counts are meant to allege a conspiracy occurring after Schratter’s sale

  closed, Mr. Voss was no longer then Defendants’ employee or agent; instead, by then he was

  Plaintiffs’ employee, and so the intra-corporate conspiracy doctrine would have no effect. (D.I.

  90 at 11) 4 And to the extent that the counts are meant to allege that such a conspiracy occurred

  prior to the closing (i.e., at a time when Mr. Voss worked at Schratter and Schratter was still

  Defendants’ subsidiary), Plaintiffs assert that the “personal stake” exception to the intra-

  corporate conspiracy doctrine would then apply. (D.I. 90 at 11-12) This doctrine states that a

  conspiracy between employers and their employees can still exist when the employee has a

  “personal stake” in the conspiracy that is separate and distinct from the corporation’s interest.

  See Lipsig v. Ramlawi, 760 So. 2d 170, 181 (Fla. Dist. Ct. App. 2000); see also (D.I. 90 at 11-

  12). While the Court need not decide now whether this “personal stake” exception would apply

  on the facts alleged in the FAC, at a minimum, it can conclude that Plaintiffs’ argument in that

  regard is not frivolous. After all, the FAC’s allegations are that in order to obtain his

  participation in this conspiracy, Defendants provided Mr. Voss with various personal benefits,




          3
                  The Court did not need to reach the applicability of the intra-corporate conspiracy
  doctrine in resolving Defendants’ motions to dismiss as to these claims, as instead it concluded
  that the claims were subject to dismissal on other grounds. (July 10 R&R at 44)
          4
                 In their reply brief, Defendants do not really have an answer to this explanation
  for why this aspect of the claims is not frivolous. (D.I. 91 at 10)
                                                    5
Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 6 of 9 PageID #: 3051




  including paying him millions of dollars and permitting him to draw a salary for jobs in which he

  provided no actual service. (FAC at ¶ 21)

         However, Defendants’ second basis for sanctions—i.e., that Plaintiffs have pressed

  forward with their claims despite knowing that nearly all of them are time-barred—is a little

  different. In Defendants’ briefing on their respective motions to dismiss, they raised several

  arguments as to why Plaintiffs’ claims were time-barred. One of those issues is of particular

  importance here.

         In the original Complaint—and particularly in paragraph 43 of that pleading—Plaintiffs

  alleged facts that could indicate that by as early as January 2015, they were aware of at least

  some of the alleged breaches of contract and/or fraudulent activity that are now at issue in the

  FAC. (D.I. 1, ex. 1 at ¶ 43 (“[B]eginning in January 2015, Plaintiffs discovered that there were

  long-term commitments of [Schratter], not undertaken in the ordinary course of business, entered

  into with certain significant clients and vendors which were binding upon [Schratter] but which

  Savencia and [Zausner] had never discussed with or disclosed to Plaintiffs or their

  representatives.”) (emphasis added); see also id. ¶¶ 46, 49-51, 58) These allegations were then

  omitted from the FAC when it was filed. (D.I. 77). Defendants’ argument for sanctions here is

  that: (1) Plaintiffs had previously alleged that these allegations were truthful; (2) Plaintiffs

  included those allegations in the original Complaint because that pleading was filed in Florida,

  which has a longer four- and five-year statute of limitations period for the claims at issue (such

  that even had the claims begun to accrue in January 2015, the original Complaint’s filing in

  October 2018 would not have been problematic for Plaintiffs from a time-bar perspective); (3)

  but when Plaintiffs later saw their case transferred to Delaware, and realized that it was more

  likely that Delaware’s shorter three-year limitations period might apply to the claims, Plaintiffs



                                                    6
Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 7 of 9 PageID #: 3052




  intentionally omitted these allegations from the more recently-filed FAC, in a bad faith attempt

  to keep their claims viable; and (4) instead, in the FAC, Plaintiffs now allege that they did not

  learn of the claims at issue until at least 2017 (which would not be problematic from a time-bar

  perspective). (Tr. at 209-14; see also FAC at ¶ ¶ 47-48; D.I. 91 at 7)

         Defendants’ argument may or may not ultimately have merit. At least at first blush, the

  way Plaintiffs’ pleadings changed here does seem a bit troubling. Moreover, when the Court

  asked Plaintiffs’ counsel about this issue during oral argument, the confusing responses the Court

  received did not alleviate concern. 5




         5
                   During oral argument, the Court asked Plaintiffs’ counsel about the allegations at
  issue in the original Complaint having to do with prior notice of the alleged misconduct—
  including those allegations in paragraph 43, which stated that Plaintiffs became aware of certain
  of the alleged conduct in January 2015—that were later omitted from the FAC. At one point,
  Plaintiffs’ counsel stated that Plaintiffs had wholly foregone any claims premised on this
  previously-referenced conduct. (Tr. at 219-22, 225; see also D.I. 90 at 6 (asserting that
  paragraph 43’s allegations “have nothing to do with the [FAC]”)) But that is actually hard to tell
  from the wording of the FAC. The FAC alleges breaches of, inter alia, Articles III.7(c) and III.9
  of the SPA and, relatedly, that, inter alia, Defendants made various misrepresentations to
  Plaintiffs prior to and/or at closing about Schratter’s operations and financial condition. (FAC at
  ¶¶ 55, 58, 63, 68, 73, 78, 91) The original Complaint’s allegations—including those in
  paragraph 43 about misrepresentations that were “discovered” “beginning in January 2015”—
  sound like they could also be captured by the FAC’s allegations too. (D.I. 1, ex. 1 at ¶¶ 42-43)

          Indeed, after the Court continued to follow up about this issue, things got a bit more
  nuanced. At that point, Plaintiffs’ counsel said that he “cannot represent” to the Court that the
  conduct referred to in paragraph 43 is not the same conduct alleged to have amounted to a breach
  of contract in the FAC; counsel explained that he “[did not] know” if there was such overlap
  between the respective complaints. (Tr. at 227, 230) When the Court followed up by asking
  why the allegations found in paragraph 43 of the original Complaint were omitted from the FAC,
  Plaintiffs’ counsel stated that this was because although he had written the FAC, when he did so,
  he “didn’t even review the initial [C]omplaint” beforehand, and so he could not “tell you why I
  omitted the allegation in [paragraph] 43 [of the original Complaint from the FAC].” (Tr. at 233)
  If these representations were intended to make the Court feel less concerned about the viability
  of the instant Motion, they failed.


                                                   7
Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 8 of 9 PageID #: 3053




         Despite this, the Court cannot agree with Defendants that it should adjudicate this issue

  now and grant their Motion on this ground. The Third Circuit has recognized that “‘in the case

  of pleadings the sanctions issue under Rule 11 normally will be determined at the end of the

  litigation, and in the case of motions at the time when the motion is decided or shortly

  thereafter.’” Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 99 (3d Cir. 1988) (quoting Fed. R.

  Civ. P. 11 advisory committee notes, 1983 amendments) (emphasis added). In light of this

  guidance, district courts within the Third Circuit have recognized that resolution of such Rule 11

  issues should occur after a full and fair factual record has been made. See, e.g., Princeton

  Digital Image Corp. v. Office Depot Inc., Civil Action No. 13-239-LPS, D.I. 52 at 84 (D. Del.

  May 5, 2015) (denying a Rule 11 motion “very much without prejudice” to the filer’s ability to

  renew at a later point in the case, in order to enable the Court to better determine whether the

  conduct at issue was violative of the Rule); Project 74 Allentown, Inc. v. Frost, 143 F.R.D. 77,

  86-87 (E.D. Pa. 1992) (granting a motion for Rule 11 sanctions post-trial, and noting that it was

  appropriate to do so at that stage because “a full record of the facts underlying this claim has now

  been developed”—a record that was not available at the pleading stage). 6 Here, the record about

  what Plaintiffs knew when is sparse, largely consisting of the few paragraphs in the original

  Complaint and the FAC that are cited above. The Court is also not clear on the extent to which

  the notice-related allegations at issue in the original Complaint (like those in paragraph 43)

  overlap with the subject matter of the FAC’s claims. And lastly, since the Court has

  recommended that the claims should not now be dismissed on statute of limitations grounds,




         6
                See also TIC Park Ctr. 9, LLC v. Cabot, Case No. 16-24569-Civ-
  WILLIAMS/TORRES, 2018 WL 4932249, at *3 (S.D. Fla. Oct. 10, 2018) (citing cases),
  reconsideration denied, 2018 WL 7286989 (S.D. Fla. Nov. 28, 2018).


                                                   8
Case 1:19-cv-00731-RGA-CJB Document 136 Filed 07/10/20 Page 9 of 9 PageID #: 3054




  (July 10 R&R at 37), it is likely that further record evidence will soon be gathered about these

  issues (i.e., exactly when Plaintiffs were aware of the existence of the misconduct alleged in the

  FAC). 7 For all of these reasons, it would be premature to definitively rule on this aspect of the

  Motion now. So the Court will deny the Motion on this ground, without prejudice to

  Defendants’ ability to renew at a later stage of the case.

  IV.    CONCLUSION

         For the reasons set out above, the Court orders that Defendants’ Motion be DENIED.

  That denial is without prejudice to Defendants’ ability to re-raise a Rule 11 motion later in the

  case with regard to the time-bar issue discussed above.



  Dated: July 10, 2020                                  ____________________________________
                                                        Christopher J. Burke
                                                        UNITED STATES MAGISTRATE JUDGE




         7
                Indeed, during oral argument, Defendants’ counsel suggested that further relevant
  evidence demonstrating the merit of its argument here would likely be presented at the summary
  judgment stage, were the statute of limitations issue to remain live until then. (Tr. at 127-28)


                                                    9
